Citation Nr: 1744344	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  08-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a lung disease.

2. Entitlement to an initial compensable rating for residuals of a distal diaphysis fracture of the right femur.

3. Entitlement to an initial compensable rating for a right knee scar, residual of a repair of a right femoral fracture.

4. Entitlement to an initial rating higher than 10 percent for onychomycosis with tinea pedis.

5. Entitlement to an initial rating higher than 10 percent for a right lateral thigh scar, residual of a repair of a right femoral fracture.

6. Entitlement to an initial rating higher than 10 percent for a suprapubic scar, status post-cesarean section.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and August 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal was last before the Board in November 2014, when it was remanded to afford the Veteran a hearing.

In November 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence she submitted at the hearing, specifically service medical records.

The issues of service connection for a lung disease and increased ratings for residuals of a distal diaphysis fracture of the right femur, a right knee scar, and a right lateral thigh scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. During her November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that she was withdrawing her appeal for entitlement to an initial rating higher than 10 percent for onychomycosis with tinea pedis.

2. During her November 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that she was withdrawing her appeal for entitlement to an initial rating higher than 10 percent for a suprapubic scar, status post-cesarean section.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for entitlement to an initial rating higher than 10 percent for onychomycosis with tinea pedis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal by the Veteran for entitlement to an initial rating higher than 10 percent for a suprapubic scar, status post-cesarean section have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn her appeal for entitlement to higher initial ratings for onychomycosis with tinea pedis and a suprapubic scar, status post-cesarean section; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.


ORDER

The appeal for entitlement to an initial rating higher than 10 percent for onychomycosis with tinea pedis is dismissed.

The appeal for entitlement to an initial rating higher than 10 percent for a suprapubic scar, status post-cesarean section is dismissed.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran had a VA examination for her claimed lung disease in April 2007.  At that time, the examiner noted she did not have a diagnosable lung disability.  During the November 2016 Travel Board hearing, the Veteran testified that her private medical doctors considered diagnoses of bronchitis or pneumonia; therefore, a new VA examination is needed to determine if the Veteran has a diagnosed lung disability related to her military service.

As well, the Veteran's testimony suggests her residuals of a distal diaphysis fracture of the right femur, right knee scar, and right lateral thigh scar may have worsened since her last VA examinations in April 2007; therefore, new examinations should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the claimed lung disease, residuals of a distal diaphysis fracture of the right femur, right knee scar, and right lateral thigh scar on appeal.

2. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of lung disability.  Based on the record, the examiner should provide responses to the following:

(a) Does the Veteran have a current lung disability?

(b) If so, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's diagnosed lung disability is attributable to the Veteran's active service?  The examiner is specifically asked to comment on the Veteran's testimony that her lung disability began after her in-service motor vehicle accident.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA examination of the Veteran to ascertain the current nature and severity of her service-connected residuals of a distal diaphysis fracture of the right femur.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's residuals of a distal diaphysis fracture of the right femur, noting their frequency and severity.  Examination results should be clearly reported.

4. After completing directive (1), the AOJ should arrange for a VA scars examination of the Veteran to ascertain the current nature and severity of her service-connected right knee scar and right lateral thigh scar.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right knee scar and right lateral thigh scar, noting their frequency and severity.  Examination results should be clearly reported.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


